By the Court, Dickinson, J. The certificate of a land-officer cannot, of itself, be evidence of any fact, unless expressly made so by statute, or act of Congress. It is not the best evidence which can be produced. A copy of the record of the land-office, and the adjudication of the land-officers thereon, properly certified by them as a complete transcript of all the proceedings had before them upon the claim, would, in our opinion, have been competent evidence, and ought to have been received. The certificate of the Receiver, of the result of the adjudication, ought to have been rejected. Judgment reversed.